Earl Warren: Number 149, Ralph D. Swanson, et al, Petitioner versus Glenn W. Traer, et al. Mr. Doyle.
James E. Doyle: If the Court please. This is a derivative stockholders' suit. Federal jurisdiction is claimed on the basis of diversity of citizenship. Court of Appeals for the Seventh Circuit decided that the principal corporation involved here had to be realigned as the plaintiff rather than as the defendant and that if the corporation was thus realigned, diversity of citizenship was absent and jurisdiction was defeated. We, the plaintiffs petitioned for certiorari on the ground that the alignment rule, stated by the Court of Appeals, the jurisdictional rule annunciated by this Court of Appeals was in conflict with earlier decisions of this Court. And we petition for certiorari on the further ground that the manner in which the Court of Appeals acted in the premises with respect to the condition of the record and the status of the case as it was in the Court of Appeals we claim that in the manner in which it acted, the Court of Appeals so far departed from the accepted and usual course of judicial proceedings as to require the exercise of the supervisory powers of this Court. Now, Your Honors, I wanted to emphasize that, that we are here both because we claim a conflict between the rule applied by the Court of Appeals with earlier decisions of the Supreme Court and also that we have serious objections to the manner in which the case came to decision in the Court of Appeals. I want to emphasize that because in the statement of the case which I am now about to make, I will be perhaps a little more detailed about the procedural history of the case than might otherwise be true because it all has a bearing upon the status of the case in the Court of Appeals at the time that that court acted. And so, if the Court please, I'd like now to, in stating the case, to make some references to the record and I may say that the record as prepared and printed here in -- in the hands of this Court is the same record which was before the Court of Appeals. And part of our objections will relate to the fact that we think that this record was inadequate for the purposes to which it was put in the Court of Appeals.
Felix Frankfurter: The objection -- the objection which invokes the supervisory authority of this Court relates to what was done in the Court of Appeals, not in the District Court. I mean the second -- the second ground, is that it?
James E. Doyle: Yes, sir.
Felix Frankfurter: Is that right?
James E. Doyle: Yes, sir.
Felix Frankfurter: All right.
James E. Doyle: Now, this action as I have said was -- is a stockholders' derivative suit and the complaint in the action is set forth in the record here beginning at page 6. The -- the gist of the evil complained of in the complaint and it's -- and it's set out here at length, that I'll be brief about that. The gist of the fraudulent conspiracy alleged here is that the complaint says that certain of the defendants who were officers and directors of the corporation, that is the Chicago North Shore Railway Company, certain officers and directors who are made defendants and some who are not made defendants here conspired with others who had knowledge of the fraudulent equality of the conduct. They conspired to buy up certain bus properties through intermediate corporations which they control to buy up these bus companies cheap and to resell them dear to their own corporation, realizing a profit on that transaction that's alleged of about a million and a quarter dollars. That is the wrong complained of by the stockholders. Now, the stockholders set forth in their complaint here that they went to the corporation, went to -- went to those in control of the corporation. In 1949, these wrongs alleged had -- had occurred over a period from about 1945 to 1948. The plaintiffs went to the board of directors of the corporation, the Railway Company in 1949 and they demanded that this action be brought by the corporation. At pages 6 and 7 of the record, the Court will observe the allegations of the complaint with respect to the -- this demand and what the result of the demand was. And those allegations are extremely important for purposes of testing the ultimate jurisdictional rule applied by the Court of Appeals. But to summarize those, I may say that the -- the allegations on page 6 and 7 of the record, the allegations and the complaint, do comply fully, we assert, with the requirements of Rule 23 (b) of the Federal Rules of Civil Procedure. They do contain all of the necessary allegations required by that rule. They alleged that these -- this complaint alleges that the demand was made upon this board of directors, that the corporation bring the action, that the demand was refused, that even had the corporation commenced the action under those circumstances, control of the action would have been in hostile hands that this -- that this action is founded on allegations of fraudulent conspiracy joined in by several members of the Railway Company's present board of directors. That the secure action by the stockholders would have required a proxy fight with management in order to elect a new board of directors. That the Railway Company's side of that proxy fight would be financed by the Railway Company and the general allegation required by Rule 23 (b), that this action is not a collusive one and designed to confer jurisdiction on the federal courts, which they would not otherwise enjoy. Now, the body of the complaint, pages 8 on through 17, contains detailed description about the -- the interlocking relationships among the various defendants, business, and social, and family ties of these various people. And the complaint does allege at page 8, in paragraph 8, that all of the defendants herein are related to the three dominant defendants who are named there by natural ties or close business and social connection. Now, those are the allegations of -- of the complaint which later became important as the case proceeded. That complaint was filed in January of 1950 and I may say here that the plaintiffs are individual citizens of the State of Nevada. The principal corporation involved, the Railway Company, is a citizen of Illinois. The individual alleged wrongdoers, I'll refer to them as the -- as the wrongdoers, individual wrongdoers, are citizens of the State of Illinois. Among this group of alleged wrongdoers, there were two corporations as well. One of them, an Indiana Corporation and another, a Delaware Corporation both of which were licensed to do business in Illinois and amenable to process there. And I believe that I do know violence to the issues here when -- for purposes of simplification, I say, that the action was brought by citizens of Nevada, these minority stockholders against individual citizens of Illinois. And the principal corporation; the Railway Company, joined as a defendant, citizen of Illinois. And therefore, on the alignment as it appeared in the complaint, there was complete diversity and -- of citizenship, and federal jurisdiction obtained. Now, that complaint was filed in January 1950, in the District Court for the Northern District of Illinois, in January of 1950. In December of 1950 some of the defendants made a motion to dismiss. That motion to dismiss that is set forth in the record and as stated, and as argued at that time in the District Court the motion raised several questions, including among those possibly pertinent here, including the question of collusion. That motion said -- the motion asserted that there had been collusion between these plaintiffs, citizens of Nevada and those in charge of the Railway Company to -- by which the Railway Company defined to take the action and the Nevada citizens brought it, and that that was a collusive effort to -- to infer a jurisdiction upon the federal courts. Now, that motion to dismiss was briefed and argued, and then after a considerable discussion and consideration, the District Court over which Judge Barnes then presided, overruled the motions to dismiss. He filed no written memorandum but he stated his opinion from the bench and the pertinent portion of that opinion appears at pages 3 and 4 of the record. And I invite the Courts attention to that opinion, near the bottom of page 3. I won't -- although, it's brief, I won't read it but I -- I think if the Court will glance at it you will see that what Judge Barnes said in effect was that he was not going to decide the question of collusion or the question of realignment at that stage of the proceedings. That instead he felt that the issues, the factual issues that underlay those questions should be tried out fully in the District Court.
Felix Frankfurter: The motion -- the motion came on for hearing on affidavit, as I take it, before this one.
James E. Doyle: It came on, on affidavit --
Felix Frankfurter: Yes.
James E. Doyle: -- it says, sir, and -- and some depositions were --
Felix Frankfurter: Not -- no oral testimony. It's not on testimony.
James E. Doyle: I believe that's correct. Yes, sir. Now, Judge Barnes indicated that the appropriate -- that that was not the appropriate time to decide these questions and that they should be tried out. But he entered that order, overruling the motion to dismiss in May of 1951. And he directed the defendants to answer and said that they could raise this same -- the same objections in their answers, which they did. Thereafter, and -- and during this interval there was considerable pretrial work and -- and efforts to -- to clarify the issues. But in December of 1953, that's almost four years after this action had been commenced. In December of 1953, one of the defendants who had not previously moved for dismissal then moved for dismissal, December of 1953. And the court granted that defendant permission to move for dismissal at that time and then granted the motion for dismissal. By that time a District Judge was presiding -- a different judge was presiding in the District Court, Judge Knoch. And his memorandum opinion in which he -- in which he upheld the motion to dismiss and did dismiss this action, it appears at 283 of the record. Now, I invite --
Felix Frankfurter: What did you understand --
James E. Doyle: Yes, sir?
Felix Frankfurter: -- well, because --
James E. Doyle: Yes, sir.
Felix Frankfurter: -- for obvious reasons. This second motion -- who is the Judge? Not before Judge Barnes -- Judge Knoch.
James E. Doyle: Judge Knoch, yes sir.
Felix Frankfurter: This second motion on which Judge Knoch has -- if you did, I didn't get it. That I didn't get it or is that inception is the same -- the basis of it, the same as that recorded bond?
James E. Doyle: The stated basis of that motion, Your Honor -- just a moment --
Felix Frankfurter: I mean, the alleged collusion between some (Voice Overlap) --
James E. Doyle: That -- no, sir. I hesitate because that is a possible matter of dispute --
Felix Frankfurter: I see.
James E. Doyle: -- and the -- the motion was -- the argument made on the motion to dismiss was not with respect to collusion and not with respect to alignment, but with respect to the equitable right to bring this action. And it was --
Felix Frankfurter: Didn't -- what -- didn't touch there, therefore, the diversity problem from what you've just said.
James E. Doyle: I believe that's a correct statement of it. Yes, sir, it did not touch the diversity problem. It assumed that -- either for -- for purposes of the motion, it assumed that diversity jurisdiction existed but said that the complaint failed to state a cause of action or grounds for equitable relief. And Judge Knoch granted the motion and in his opinion he stated that the reason for granting the motion and dismissing the case was that the defendant -- that -- that the plaintiffs had failed to make out a case for equitable relief. And the ground on which he placed it, the specific ground was that the complaint failed to allege that the refusal by the directors in 1949 to bring this action themselves, (Inaudible) to make out that that refusal was itself wrongful or as he said, either in bad faith, or ultra vires, or something else. And he asserted it to be a rule and from the citations that appears that he's asserted to be a rule of federal law, that there is a requirement in stockholder suits that you must not only allege the -- the wrong, the fraud complained of but you must further allege that when you ask the board of directors to bring an action to get their secret profit back, that the refusal by the board of directors to bring that action is itself wrongful. That was the basis on which the case was dismissed to the District Court.
Felix Frankfurter: The -- the implication being as a matter of corporate law that unless you allege that, that was an exercise of their directorial discretion, is that it?
James E. Doyle: Yes, sir. And that was --
Charles E. Whittaker: (Voice Overlap) true also, Mr. Doyle, that the complaint in this case alleged only that, "Several of the directors were being dominated."
James E. Doyle: That's true.
Charles E. Whittaker: And not the board.
James E. Doyle: That's true. As a matter of fact, the complaint in this case did not allege how many -- how many directors there were in 1949 or who they were. And it did not specify who they were and what their connection was in the complaint. The complaint did contain the allegations which I referred to a moment ago about hostility, about the fact that if the action had been brought by the corporation, it would have been in hostile hands. It did say that several of the directors were involved and so forth.
Felix Frankfurter: Is -- is the correctness or error of Judge Knoch's ruling a matter before us?
James E. Doyle: No, sir. Only insofar as it bears on the action that the Court of Appeals took in -- how it took in the circumstances under which it acts --
Felix Frankfurter: And then on your second ground -- the second ground that you're urging here.
James E. Doyle: Yes, sir.
Felix Frankfurter: It -- it bears on that?
James E. Doyle: Yes, sir.
Felix Frankfurter: I see. All right.
William J. Brennan, Jr.: Well, I gather then that the taking of the testimony directed by Judge Barnes has not yet occurred?
James E. Doyle: That's correct. Yes, sir.
William J. Brennan, Jr.: Nor all of these intervening material in the record is what? Depositions and requests for admission to cite?
James E. Doyle: Yes, sir. I was just about to say that we appealed from the order of Judge Knoch dismissing the complaint and as this record shows, we designated as the proper items to be included in the appeal to the Court of Appeals. We designated the complaint, the motion to dismiss and those things. We -- we treated it as if this had been a demurrer and claimed that the record on the -- to the Court of Appeals should include only those matters appropriate to a ruling on a demurrer. And it was later conceded in the Court of Appeals by counsel who made the motion, the successful motion in the District Court, that they did consider a demurrer and that that was a proper way to treat it. Also, however, the defendants and the respondents on that appeal designated as portions of the record, all of the other material that you now find in this printed records.
Felix Frankfurter: Mr. Doyle.
James E. Doyle: Yes, sir?
Felix Frankfurter: Go on, you finish that.
James E. Doyle: The answers -- portions of depositions abstracted by counsel and made as an appendix to a brief in the District Court, affidavits by the general counsel for the Railroad Company and other items which are now in this printed record and which were in the record before the Court of Appeals which have never been the subject of findings by the District Court. And that's the essence of our objection about that.
William J. Brennan, Jr.: And does -- and does some of this material touch from the issue as to which Judge Knoch said was not an appropriate allegation in the complaint? Namely, the demand upon the directors?
James E. Doyle: I -- I believe it's fair to say that in this -- in this material, in the record at the instance of the respondents there is -- there are assertions and statements that do bear on that question, yes, sir.
William J. Brennan, Jr.: Well --
James E. Doyle: And that also bear on the question of alignment that is ultimately decided. So they -- we can't say that they are irrelevant to the issues but we do say that they are incomplete and fragmentary.
William J. Brennan, Jr.: Well, essentially is it -- as regard to your second proposition, your position that this was relied upon to make a fact finding adverse to your position?
James E. Doyle: Yes, sir. And I'll --
William J. Brennan, Jr.: In the Court of Appeals?
James E. Doyle: -- come to that right now if I may.
Felix Frankfurter: But may I before you do that --
James E. Doyle: Yes, sir.
Felix Frankfurter: -- pursue Justice Brennan's question. As I read the oral statement of Judge Barnes, to which you called our attention, he refused to decide the question of collusion and therefore the question of realignment of party on the basis of affidavit and deposition. And he thought that better go to testimony.
James E. Doyle: Yes, sir.
Felix Frankfurter: That is correct.
James E. Doyle: Yes, sir.
Felix Frankfurter: As I understand from you, what Judge Knoch will do was that in the stockholder's suit, for purposes of the federal jurisdiction under the old Rule 94, which I take it is what's now 23 (b) is.
James E. Doyle: Yes, sir.
Felix Frankfurter: There must be an allegation that they were wrong in not pursuing the claimed right of the corporation by the stockholder to the claimant, is that right?
James E. Doyle: He doesn't say that a -- that the rule required it and the rule doesn't require it but he says that something outside the rule requires that.
Felix Frankfurter: Well, was that decisions of this Court?
James E. Doyle: He cited federal decisions, not precisely in point we thought but--
Felix Frankfurter: Well, assuming -- well, if you say that that's wrong as a matter of law, that such an allegation is necessary, I'll take your word for it for want of some better knowledge --
James E. Doyle: Under the rule -- under the rule, I mean it's not required by the rule.
Felix Frankfurter: No, but it is -- as I get it from you and you correct me. It is a construction by him that an implied requirement of estoppel in a suit in the federal court exclusively on grounds of diversity must allege, must negative that the refusal to bring a suit is merely a -- a directorial discretion. That's right, isn't it?
James E. Doyle: Yes, sir, that's right.
Felix Frankfurter: Now, that being so, what I want to know is this. Whether this case comes here on merely the affidavits in depositions before Judge Barnes and later before Judge Knoch, and raises the questions that you are raising on the pleadings, including by pleadings of affidavit and requires deposition, is that right?
James E. Doyle: That is what now comes here in the record.
Felix Frankfurter: In other words, that which Judge Barnes decided in not passing on the motion until he had a weighty basis of evidence, a testimonial enlightenment of his mind is still, as you replied to my Brother Brennan, is still not satisfied and we're asked to pass on these pleadings, is that right?
James E. Doyle: That's correct and that's --
Felix Frankfurter: But I can't imagine a more unsatisfactory situation than that, speaking for myself.
James E. Doyle: Now, we appeal from the -- from Judge Knoch's order of dismissal on the -- on the ground that I have referred to, the -- the ground of equity, the equitable rule that he -- that he declared. We appeal from that to the Court of Appeals the record was made up as I've indicated, we saying, that it should be treated as a record of demurrer and the respondents feeling otherwise. And then the case got to the Court of Appeals.
Felix Frankfurter: May I --
James E. Doyle: It --
Felix Frankfurter: -- one more thing --
James E. Doyle: Yes, sir.
Felix Frankfurter: -- in order to enlighten me.
James E. Doyle: Yes, sir.
Felix Frankfurter: Why did -- why did not the procedure which Judge Barnes indicated, why was that procedure not carried out? In other words, establishment of the real interest, the conflict of interest among these various people, two testimonies and not the unreliable or dubious, I don't mean to suggest any impropriety, but the unsatisfactoriness of passing on that by the way of affidavit.
James E. Doyle: Well, Your Honor, I -- I believe I should say in fairness to our opponents here that they're suggestion about that is that there were very considerable pretrial procedures during that interval, between Judge Barnes' decision and Judge Knoch's decision. And I believe their contention is that those pretrial procedures, admissions made, positions taken in briefs and in oral argument, affidavits, portions of depositions and all that was -- was adequate for purposes within the pretrial discretion of a judge to come to a conclusion and to dispose of the case on this ground. And that that --
Felix Frankfurter: And your position is that on the pleading, it's clear that there is diversity. That's your position?
James E. Doyle: That's our position. Yes, sir.
Felix Frankfurter: Why not?
James E. Doyle: Yes, sir. Now, I remind the Court, however, that Judge Knoch's holding was not on a diversity point --
Felix Frankfurter: I understand that.
James E. Doyle: -- yes, sir. Now, to where get to the Court of Appeals. In the Court of Appeals, arguments were made with the -- in the light of our respective views of what had happened in the District Court and then the Court of Appeals entered its decision. And the decision of the Court of Appeals and it is that decision which this Court is now asked to review. The decision of the Court of Appeals was that this action was properly dismissed but it did not affirm the dismissal on the ground of the law of equity that Judge Knoch said, that Judge Knoch had chosen. It affirmed the dismissal on a separate and distinct ground to wit, that the corporation, the Railway Company was improperly aligned. That it should have been aligned as a plaintiff. That if aligned as a plaintiff, diversity of jurisdiction was absent. And that was the holding in the Court of Appeals. Now, the Court of Appeals arrived at that holding on in two ways. Number one, the Court of Appeals looked at the complaint itself as we urged that it should do. The Court of Appeals looked at the complaint itself and found that the complaint was wanting. And they said it -- in effect they said that the complaint was wanting because it failed to show that with respect to the Board of Directors in 1949 at the time of the refusal to sue, it failed to show that that board of directors acted in a -- in a context of a situation where domination by the wrongdoers or -- or hostility, or antagonism, or certain other terms that have been developed in the cases, whether those things were present or whether on the contrary the board of directors who -- was simply exercising its sound judgment on the question of whether or not this suit should be brought --
Felix Frankfurter: Well, isn't that Judge Knoch's view?
James E. Doyle: The two notions coincided but Judge Koch's -- Judge Knoch had said, not that that was a jurisdictional point but that assuming that jurisdiction existed in the federal court, that that was a hurdle which one had to overcome in order to bring a stockholder suit. This holding in the Court of Appeals was that the failure to show that the refusal to sue was wrongful in some way or other that that raised a jurisdictional problem. That was about --
Felix Frankfurter: That -- that's a label, but suppose we agree with Judge Knoch. Wouldn't we have to sustain this judgment?
James E. Doyle: No, sir. It -- we --
Felix Frankfurter: Even though you maybe right on the -- on the question of diversity.
James E. Doyle: We suggest that the question of proper alignment --
Felix Frankfurter: No, I understand that.
James E. Doyle: Not -- does not necessarily turn on the same requirement --
Felix Frankfurter: I understand that.
James E. Doyle: Yes, sir.
Felix Frankfurter: I understand that but it doesn't follow that if -- if that a suit is to be sustained by a District Court merely because there's proper alignment. In other words --
James E. Doyle: Oh, no --
Felix Frankfurter: -- if Judge Knoch is right on his equity ground, this judgment would have to be sustained, wouldn't it?
James E. Doyle: If this Court were to reverse the Court of Appeals and to remand the case to the Court of Appeals, and if the Court of Appeals then found that Judge Knoch was correct in the ground which he chose and affirmed on that ground, it -- it would be free to affirm on that ground.
Felix Frankfurter: I -- your -- wait. Let's see, I think you now made it clear to me. What you're saying is that the Court of Appeals is free to -- whether right or wrong was free to say, "We think Judge Knoch was right even though there's diversity". They didn't go on that ground and you would say -- they said there was one of jurisdiction in the technical sense of power.
James E. Doyle: Yes, sir.
Felix Frankfurter: And you say that even if we agreed with Judge Knuck, the Court of Appeals, assuming we don't decide that question here, being a bare naked question of law I take it, like a visa. Assuming we agree with Judge Knoch, you say on the concept the Court of Appeals might not agree with him on his ground. Namely, it was not that there was no jurisdiction, in the federal jurisdictional sense, but that there was no equity. Is that correct?
James E. Doyle: Yes, sir, that's correct.
Felix Frankfurter: All right.
James E. Doyle: And I may say, Your Honor, in that connection, we sought review of the ruling of the Court of Appeals which is a jurisdictional and alignment problem. In our brief, we called attention to the fact that as of now, seven years and two months have passed since our complaint was filed in the District Court. And that while we understand the rule of this Court is that we may not raise questions, not raised by our petition for certiorari we request in our briefs the opportunity if the Court desires it to brief the Judge Knoch question of whether there is this rule of equity in the hopes that the action that this support may help to facilitate a disposition of the case. But I don't pursue that now --
William J. Brennan, Jr.: Well, Mr. Doyle --
James E. Doyle: (Voice Overlap) --
William J. Brennan, Jr.: -- is Judge Knoch's the -- he keeps saying a rule of equity. Is it -- other than merely that he found that the pleadings did not state the cause of action? That's all it is, isn't it?
James E. Doyle: Yes, sir. And the reason he thought they did not state a cause of action was that in order -- he says in order to state a cause of action for equitable relief in a stockholder's derivative suit, you must show that the refusal to sue by the corporation was itself wrongful.
William J. Brennan, Jr.: Well, now, that's what I'm not yet quite clear about is that whether all of this material before Judge Knoch, which you termed pleadings, created a fact question in that regard. I gathered from what you said, you treating it as a demurrer which I suppose means giving every intendment in favor of the complaint. Treated that way, it did state a cause of action. But that perhaps referring then to the other material, which you suggest that your adversary that addedd -- Judge Knoch concluded, it did not?
James E. Doyle: That's -- Judge -- Judge Knoch purported to base his decision on the complaint.
William J. Brennan, Jr.: On the complaint, although --
James E. Doyle: Yes, sir.
William J. Brennan, Jr.: Without reference to all these (Voice Overlap) --
James E. Doyle: That's what he purported to do, although, we assert that the opinion discloses that he did actually look beyond the complaint. And -- and if I may say so, sir, in that connection in the Court of Appeals, we claim that it should have been treated as a demurrer. But that if the -- court did intend to look beyond the complaint, that then it should have been treated as a motion for summary judgment which is provided for in the rules and that we should have got (Voice Overlap) --
William J. Brennan, Jr.: Well, that's what I'm trying to get at. Was -- what there a fact question, taking all these materials outside the complaint? Did they present a fact question on the issue, whether the directors acted in good faith in refusing to bring the answer?
James E. Doyle: Well, how to answer that question fairly, I believe that these materials, might, under the respondents view raise such a fact question. But the -- but the question was not defined or articulated in those terms and they're -- never was treated as a motion for summary judgment --
William J. Brennan, Jr.: Yes, but ordinarily if they do raise a fact question, that's a reason for denying summary judgment.
James E. Doyle: When we argued that. Yes, sir.
William J. Brennan, Jr.: Well, that's (Voice Overlap) --
Felix Frankfurter: But, Mr. Doyle, this isn't an ordinary question of pleading. This is a very special type of suit which is allowed in the federal courts, only on a very specifically defined allegation. And if they're not there, then the federal court must throw out a stockholder suit which goes way back as you that doubtless know. Now, you said that -- that 23 (b), I still remember it under the Rule 94 --
James E. Doyle: Yes.
Felix Frankfurter: -- (Inaudible) to the Rule 94.But that does not explicitly require this but that the court did put a gloss on this.
James E. Doyle: That's correct.
Felix Frankfurter: And therefore, if that allegation be deemed necessary under the stockholders derivative suit, to be entertained in the diversity case in the federal court, if it isn't an allegation, it isn't a question of fact. It's the fatal effect in the complaint. Is that right?
James E. Doyle: That -- that's correct, yes.
Felix Frankfurter: All right.
James E. Doyle: If that's the rule.
Felix Frankfurter: I mean, if that -- yes i agree --
James E. Doyle: Yes, sir.
Felix Frankfurter: -- sure, we understand that.
James E. Doyle: Yes, sir. Now, the Court of Appeals decided the case on a ground other than the ground on which Judge Knoch -- which Judge Knoch chose and it decided on two grounds, number one, that the complaint failed to -- to make out that this refusal was sufficiently wrongful or that there was a sufficient antagonism, or hostility, or domination, or whatever -- whatever it is to justify alignment of the corporation as a defendant. But it should have been realigned in that we were out for that reason on the face of the complaint. But the Court of Appeals then went on to consider whether there were items in the record, beyond the complaint that bore on this question of antagonism and hostility, and domination. And there we claimed that the Court of Appeals undertook in the decision of the -- in the opinion of the Court of Appeals will reflect it. The Court of Appeals undertook to examine the answer by the Railway Company, an affidavit by the counsel for the Railway Company, statements and oral argument, briefs and all kinds of things which we consider were entirely inappropriate and which the Court of Appeals should not have adverted to. Counsel contends, and opposing counsel contends in its brief that the Court of Appeals looked beyond the complaint to these other things only because we asked them to. But I assure the Court that that is not the fact. We took the consistent position in the Court of Appeals that this should be treated as a demurrer. Only in our reply brief when we had been faced with further contentions there, we said that even if it were not to be treated as a demurrer, and even if the Court of Appeals were free then to look beyond the complaint at other things in this spotty and fragmentary record we said even then, it would disclose that there had been hostility and antagonism on the part of the corporation. Now, I -- I may say just lest our silence on this point in this Court be misconstrued, we believe that if we have the opportunity and the appropriate court to try out the issues of fact that unerlie this jurisdictional question, that is whether there was a sufficient hostility, or antagonism, or domination. If we are given that opportunity, we believe that we can make that showing but we feel that we have never been permitted to make it and that the -- and that the Court of Appeals was wrong in saying that our complaint, insufficiently alleged it. And then it was wrong in going beyond the complaint in this state of the record in order to make determinations of fact for the first time in that court.
Hugo L. Black: After Judge Knoch's opinion and judgment, did you ask for opportunity to amend, so as to meet what he considered to be the inadequate allegations?
James E. Doyle: That was not requested, no, sir. Now, Your Honor, I had hoped to save some time for rebuttal and I think I'll save it. May I call to the attention of the Court that I've never reached the jurisdictional question, which I'm sure the Court is interested in perhaps in rebuttal of the -- if we are able to do so.
Earl Warren: You may do that, Mr. Doyle.
James E. Doyle: Yes, sir.
Earl Warren: Mr. Baker.
James E. S. Baker: Thank you, sir. Mostly my argument is going to be directed to the question that Mr. Doyle says he'll talk about in rebuttal. But I speak here -- I want to make it clear --
Felix Frankfurter: (Voice Overlap)
James E. S. Baker: Yes, sir.
Felix Frankfurter: I promise to do as well by you.
James E. S. Baker: Thank you, sir. I'd appreciate that very much. I speak on behalf of all the respondents, except the Chicago North Shore & Milwaukee Railway Company, which is the defendant corporation here that this stockholder suit is all about, and Mr. Busch, the general counsel of the corporation is here in Court. And on behalf of two defendants that are represented by Mr. Gale, and Mr. Gale will have a few minutes at the conclusion of the argument.
Felix Frankfurter: Is the railroad also going to argue?
James E. S. Baker: No, sir.
Felix Frankfurter: But you speak for them? No, you don't.
James E. S. Baker: I do not. No, sir.
Felix Frankfurter: Then nobody speaks (Voice Overlap)
James E. S. Baker: Well, we -- let me --
Felix Frankfurter: (Voice Overlap)
James E. S. Baker: Let me start --
Felix Frankfurter: There is a brief there, isn't it?
James E. S. Baker: Yes, sir. Let me start off -- not the way I intended to do -- by saying that the railroad in this action has tried to be a neutral. They are a professed neutral. They haven't been taken sides with us. They haven't taken sides with the plaintiff. And our basic contention is that under the rules of jurisdiction, it's only when they're in an antagonistic hands or when they take sides with the real defendants, as the lingual of the cases goes, that they may be aligned as a defendant and --
Felix Frankfurter: Is that -- is that attitude of the railroad conceded by the petitioners here?
James E. S. Baker: I -- I don't know whether they conceded or not, but it's certainly made clear in the Court of Appeals' opinion. And it's made clear by their brief, and I think that we can --
Felix Frankfurter: Whether they're neutral or not, may turn on whether they're controlled by somebody who isn't neutral.
James E. S. Baker: Yes, sir. We -- we made the contention that they -- we made that contention in the District Court and we made it in the Court of Appeals. And I think that the pleadings and the various statements of counsel that were referred to in the Court of Appeals indicate their professed neutrality. Now, as Mr. Doyle stated, the real question here is whether Mr. Crummer and his sister, and his gardener and his gardener's wife, all of whom lived in Nevada, can bring their derivative action that purports to be on behalf of North Shore in the federal court or must they bring it in the state court, where the -- only the corporation -- I mean where the corporation could bring this suit. It's an Illinois corporation and the real defendants are citizens or doing business in Illinois. Now, the Constitution, to go back to elementary principles, and I'll run through these very quickly. The Constitution provides that jurisdiction shall extend controversies between citizens of different States. The judicial code implements that by adding the requirements of the matter in controversy shall exceed $3000. In a case of multiple parties, it was early decided that all plaintiffs must be citizens of States other than that of all the defendants. Now, that's what the situation is on the face of the complaint. Now, other rules of law that apply here, there have almost a handbook character, are that in the shareholder's derivative suit, the plaintiff's suit is not their own. It's that of the corporation the claim that the corporation has a cause of action against these real defendants. The corporation is an indispensable party to the suit and another requirement that you've laid down for jurisdiction is there must be actual, substantial controversy between citizens of different States in order to sustain diversity jurisdiction. And that in determining whether there exists a controversy, the parties in the law suit will be realigned according to their real interest in the controversy, not just to set out in the pleading. Now, the real interest of North Shore is obviously along with that of the plaintiffs. Its cause of action is being asserted. Any recovery that is achieved in this action will go only to North Shore. And --
Harold Burton: Did they refuse to institute (Inaudible)
James E. S. Baker: Yes, sir. But -- they did, that's right. They refused to institute a suit. But as I understand the plaintiff's contention, here, the petitioner's contention is that mere refusal to sue is enough to give him jurisdiction in the federal court. That's not what the cases have said. And I think that one of the basic objection to that is that we've no place in the scheme of things for a corporation and a board of directors that acts as we all think boards of directors should be. That is --
Speaker: That -- that satisfies the rule, doesn't it?
James E. S. Baker: No, sir. I --
Speaker: Of 23 (b)?
James E. S. Baker: Well, yes, sir, 23(b) is the rule that relates solely to the question of -- of equity. That is whether they -- whether they state a -- a claim, you might say, under equity. It doesn't relate to the question of jurisdiction.
Harold Burton: And that they'll get their chance to prove all that on the merits, on behalf of the case does.
James E. S. Baker: To prove what sir?
Harold Burton: To prove why they didn't bring that all to -- that was independently controlled --
James E. S. Baker: Yes, sir. But they -- the -- that the burden is on the plaintiff to state in his complaint the facts which entitle him -- or I mean entitle the court to take jurisdiction and he hasn't done that as the Court of Appeals has held.
Felix Frankfurter: Did you -- but you answered yes to Justice Harlan's question that that satisfies the rule and by that, that is the (Inaudible) in a word. Is that -- is the plaintiff or the stockholder can file a complaint and say, "On estoppel and company X?"
James E. S. Baker: Yes, sir.
Felix Frankfurter: Company X has a good cause of action in my opinion against M, the -- the corporation and its directors have refused to bring suit against M. Does that say that the cause of action in the federal court?
James E. S. Baker: Well, if it complies with the other --
Felix Frankfurter: Well --
James E. S. Baker: -- requirements they have to give the reason. One of the things --
Felix Frankfurter: Well, but you said yes to Justice Harlan's question.
James E. S. Baker: Yes --
Felix Frankfurter: -- (Voice Overlap)-- apprehended it.
James E. S. Baker: Well, they must --
Felix Frankfurter: It satisfies the rule that the plaintiff says the corporation has a good cause of action and it isn't for some -- it isn't pursuing it. Is that a good cause of -- is that state or --
James E. S. Baker: No, sir.
Felix Frankfurter: -- complaint or (Voice Overlap) --
James E. S. Baker: It does not. They must have -- they have the reasons for the refusal. If I misunderstood your question, I -- I'm sorry.
Speaker: Well, I -- the reasons to the refusal, yes.
James E. S. Baker: Yes, sir. They must be stated and incidentally this --
Felix Frankfurter: And the reasons must be other than merely an exercise of discretion, of honest discretion by the directors.
James E. S. Baker: Yes, sir. That's right. And I take it that we're not arguing. That's what Judge Knoch decided. And I take it that that's not the question here before the Court. Although, the plaintiffs in their brief and I think we've tried in our brief to straighten on the matter on that. Try to confuse the two questions that is compliance with rule 23 (b) and the jurisdictional alignment. Now, the -- the controversy that governs jurisdiction here is the -- the principal controversy, the one between the corporation and the real defendants. And that's the one that -- that's the only judicial -- justiciable controversy present --
Earl Warren: Well, Mr. Baker --
James E. S. Baker: Sir?
Earl Warren: Mr. Baker, according to your theory, does it make any difference, so far as alignment of parties is concerned whether the corporation is neutral or antagonistic to the plaintiff?
James E. S. Baker: Yes, sir. That's exactly where the line comes. I was going to get to that in a moment, sir. They -- that is that -- you have this general principle in the federal courts that parties are aligned according to their real interest. Now, the Court said in Doctor versus Harrington and in Koster versus Lumbermens, reasserted it recently, that the corporation would normally be aligned as a plaintiff in all stockholder suits. And it is only -- there's an exception to that rule of jurisdiction that applies when the corporation is in -- in antagonistic hands or as Doctor versus Harrington said, "A corporation maybe under a control, antagonistic to the stockholder and made to act in a way detrimental to his rights.” And in Koster, you said that the stockholder is allowed to act in protection of the corporation's interests, somewhat as an ex-friend might do for an individual because it's disabled from protecting itself.
Felix Frankfurter: In other words, a corporation isn't neutral, if the controlling directors have it by the throat for selfish interests, antagonistic to that of the plaintiff --
James E. S. Baker: That's right.
Felix Frankfurter: You can't talk about neutrality if you subordinate it.
James E. S. Baker: That's right. Well, they don't allege in this complaint any control by the defendants. As Mr. Justice Brennan pointed out, they do allege that several of the defendants were directors. Now, that allegation was considered by the Court of Appeals and they said that doesn't mean that the majority of a board of nine and it -- and wouldn't ordinarily mean that the majority and the -- the facts which are in this record as -- as to who the directors were and so on, shows that the defendants constitute less than a majority of the board of directors who refused to sue.
Hugo L. Black: Suppose they had sufficiently alleged that. What would be your position on realignment?
James E. S. Baker: Our position on realignment would be that that is a question -- a preliminary fact question to be tried out in the case, sir. Such as was done in the companion case, sir.
Hugo L. Black: And if this were found that there was control by the director -- certain directors that is against the interests of the corporation, what would be your view then as to realignment?
James E. S. Baker: Well, as I take it, the -- I have two views on that sir. One is that as the decisions now stand, Doctor versus Harrington and Koster versus Lumbermens, that the corporation would remain aligned as a defendant, if it were under the control of the real defendant. The other point which we raise in our brief and maybe one of which the Court is interested is that this so-called exception to the rule of alignment is an anomaly in the law that serves no useful purpose except to extend jurisdiction -- diversity jurisdiction in the cases where -- that ought not really to be decided, be in the federal courts and really on the state courts. Yes, sir?
Charles E. Whittaker: Mr. Baker, doesn't that depend upon the concept of the exception? If in truth the exception obtains only when the corporation is the captive in hostile hands, then you wouldn't so argue, would you?
Felix Frankfurter: That's Doctor and Harrington.
James E. S. Baker: Sir, that's right --
Felix Frankfurter: That's in Doctor and Harrington.
James E. S. Baker: -- that's what I say, the cases at this Court.
Felix Frankfurter: (Voice Overlap) about.
James E. S. Baker: Yes, that's what I'm talking about. We don't have to go beyond the decisions of this Court. They're under the decisions of this Court, Doctor versus Harrington, Koster versus Lumbermens --
Felix Frankfurter: But I suggest that Doctor -- as I take it with Justice Whittaker, Doctor and Harrington is an exception to anything.
James E. S. Baker: Oh, it states it exactly that, sir.
Felix Frankfurter: It isn't -- (Voice Overlap) -- very well, as if you please, you can call them the exception. What you're dealing with is diversity jurisdiction --
James E. S. Baker: That's correct.
Felix Frankfurter: -- and has both -- as stated by Mr. Doyle, everybody -- nobody on the plaintiff's side must be of the same state as anybody on the defendants (Voice Overlap) --
James E. S. Baker: That's right.
Felix Frankfurter: That's the rule.
James E. S. Baker: That's right.
Felix Frankfurter: Now, this isn't an exception. This is a confirmation.
James E. S. Baker: Well, no, that's not true, sir.
Felix Frankfurter: Well --
James E. S. Baker: The exception is --
Felix Frankfurter: Well, the whole point of Doctor and Harrington is that we're not going to look at merely the face of the complaint --
James E. S. Baker: That's right.
Felix Frankfurter: -- and the fact that the plaintiff -- that the plaintiffs represent the corporation's interest and normally the corporation is the plaintiff doesn't hold, not as an exception but because it would be a falsification of the two doctrines of diversity. Because if to you, Justice Whittakers point, if the corporation is the captive, then it hasn't got the same interests as -- as the plaintiff. Then it isn't the plaintiff but either defendant whenever you got diversity.
James E. S. Baker: Well, yes, sir. But if this cause of action is being enforced, I don't have to -- I don't have to get the rules --
Felix Frankfurter: And you can pin on that the label of exception --
James E. S. Baker: All right.
Felix Frankfurter: -- pitch any further doesn't mean.
James E. S. Baker: Well, here's the exception, Your Honor. It's the one that the Court used in Doctor versus Harrington. It said that -- that parties are aligned according to their real interest. The interest of a corporation, captive or not, the interest of the corporation itself is along with that of the plaintiff to assert its cause of action.
Felix Frankfurter: Except that it isn't because it wasn't in Doctor and Harrington.
Speaker: Well --
Earl Warren: We'll recess now.